DETAILED ACTION
	This application has been examined. Claims 1-2,4-5,7-22 are pending. Claim 3,6 is cancelled.  Claim 22 is submitted as a new claim.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Edward Kim (Reg. #78,714) on May 17, 2022.

The application has been amended as follows: 
IN THE CLAIMS: 

Please amend the claims as follows:

1.	(Currently Amended) A method, comprising:
receiving, by a first network device, a session initiation protocol (SIP) request for a session involving a first user equipment subscribed to a first network and a second user equipment subscribed to a second network that is different than the first network,
wherein the first user equipment does not have a subscription with the second network, 
wherein the first network and the second network are managed by different mobile network operators,
wherein the second network includes a plurality of subnetworks and a plurality of second network devices corresponding to the plurality of subnetworks, 
wherein the SIP request is received via a single Internet protocol multimedia subsystem (IMS) of the first network,
wherein the SIP request indicates a service type, of a plurality of service types, of a specific service for the session[[,]] that includes at least an IMS service managed by a particular second network device, of the plurality of second network devices, and corresponding to a particular subnetwork of the plurality of subnetworks, and

wherein each of the plurality of second network devices manages communication for a different one of the plurality of service types;
determining, by the first network device and based on mapping of the service type, that[[ a]] the particular second network device
wherein the mapping includes information associating the particular subnetwork with information associated with a corresponding set of service types, including the service type, handled by the particular subnetwork, and includes an address associated with the particular second network device;
transmitting, by the first network device, the SIP request to the particular second network device to cause the particular second network device to initiate the session with the second user equipment,
preventing, by the first network device and based on the service type, the SIP request from being transmitted by the first network device to another second network device, of the plurality of second network devices, that is not designated to manage communication that is associated with the service type;
receiving, by the first network device and from the particular second network device, a response to the SIP request; and
causing, by the first network device and based on the response, the session to be established between the first user equipment and the second user equipment.

2.	(Original) The method of claim 1, wherein the SIP request is associated with a user capability exchange for the session.

3.	(Canceled)

4.	(Canceled Herein) 

5.	(Previously Presented) The method of claim 1, wherein determining the particular second network device comprises:
extracting, from a header of the SIP request, a service type identifier that identifies the service type;
obtaining, from a data structure, an address of the particular second network device,
wherein the service type identifier is mapped to the address in the data structure; and
transmitting, based on the address, the SIP request to the particular second network device.

6.	(Canceled) 

7.	(Canceled Herein) 

8.	(Currently Amended) A device, comprising:
one or more processors configured to:
receive a session initiation protocol (SIP) request for a specific service involving a first user equipment that is subscribed to a first network and a second user equipment that is subscribed to a second network different from the first network, 
wherein the first user equipment does not have a subscription with the second network, 
wherein the first network and the second network are managed by different mobile network operators,
wherein the second network includes a plurality of subnetworks and a plurality of second network devices corresponding to the plurality of subnetworks,
wherein the SIP request is received via a single Internet protocol multimedia subsystem (IMS) of the first network,
wherein the SIP request indicates a service type, of a plurality of service types, for the specific service[[,]] that includes at least an IMS service managed by a particular second network device, of the plurality of second network devices and corresponding to a particular subnetwork of the plurality of subnetworks, and

wherein each of the plurality of second network devices manages communication for a different one of the plurality of service types;
process the SIP request to identify the service type;
determine, based on mapping of the service type, that [[a ]]the particular second network device
wherein the mapping includes information associating the particular subnetwork with information associated with a corresponding set of service types, including the service type, handled by the particular subnetwork, and includes an address associated with the particular second network device;
transmit the SIP request to the particular second network device to cause the particular second network device to initiate the specific service with the second user equipment; and
prevent, based on the service type, the SIP request from being transmitted by the device to another second network device, of the plurality of second network devices, that is not designated to manage communication that is associated with the service type.

9.	(Previously Presented) The device of claim 8, wherein the service type is a voice call service type, a messaging service type, an Internet of Things service type, a media service type, a virtual reality service type, or an augmented reality service type.

10.	(Original) The device of claim 8, wherein the specific service is associated with an application that is installed on the first user equipment and the second user equipment, and
wherein the service type is identified in the SIP request based on the application.

11.	(Previously Presented) The device of claim 8, wherein the one or more processors, when processing the SIP request, are configured to:
extract, from a header of the SIP request, a service type identifier that identifies the service type;
obtain, from a data structure, an address of the particular second network device,
wherein the service type identifier is mapped to the address in the data structure; and
transmit, based on the address, the SIP request to the particular second network device.

12.	(Previously Presented) The device of claim 8, wherein the one or more processors, when transmitting the SIP request to the particular second network device, are configured to:
transmit the SIP request to the particular second network device without transmitting the SIP request to another second network device of the plurality of second network devices.

13.	(Original) The device of claim 8, wherein the SIP request is configured by the first user equipment based on an application that is executing on the first user equipment and that initiates the SIP request.

14.	(Currently Amended) The device of claim 8, wherein the device is a session border controller of the second network and the SIP request is received from a session border controller of the first network, and 
	wherein the device further comprises:
a data structure that includes a mapping of the plurality of service types to the plurality of second network devices,
wherein the particular second network device is identified based on the mapping.

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive a session initiation protocol (SIP) request that is associated with a first user equipment subscribed to a first network and a second user equipment subscribed to a second network that is different [[form ]]from the first network,
wherein the first user equipment does not have a subscription with the second network, 
wherein the first network and the second network are managed by different mobile network operators,
wherein the second network includes a plurality of subnetworks and a plurality of second network devices corresponding to the plurality of subnetworks, 
wherein the SIP request is received via a single Internet protocol multimedia subsystem (IMS) of the first network,
wherein the SIP request identifies a service type, of a plurality of service types, of a specific service for a session between the first user equipment and the second user equipment, 
wherein the service type corresponds to an IMS service that is managed by a particular second network device, of the plurality of second network devices and corresponding to a particular subnetwork of the plurality of subnetworks, and

wherein each of the plurality of second network devices manages a communication for a different one of the plurality of service types;
identify, based on mapping of the service type, [[a ]]the particular second network device
wherein the mapping includes information associating the particular subnetwork with information associated with a corresponding set of service types, including the service type, handled by the particular subnetwork, and includes an address associated with the particular second network device;
transmit the SIP request to the particular second network device to cause the particular second network device to initiate the session with the second user equipment; and
prevent, based on the service type, the SIP request from being transmitted to another second network device, of the plurality of second network devices, that is not designated to manage communication that is associated with the service type.

16.	(Original) The non-transitory computer-readable medium of claim 15, wherein the SIP request indicates the service type using at least one of a service type identifier, an application identifier, or a fully qualified domain name.

17.	(Canceled Herein) 

18.	(Canceled Herein) 

19.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the SIP request comprises at least one of:
a SIP subscribe request method for presence-based user capability exchange awareness, or
a SIP options request method for options-based user capability exchange awareness.

20.	(Canceled Herein) 

21. 	(Canceled Herein) 

22.	(Canceled Herein) 

23.	(New) The method of claim 1, wherein the first network device is a first session border controller of the second network and the SIP request is received from a second session border controller of the first network.

24.	(New) The method of claim 1, wherein the specific service is associated with an application that is installed on the first user equipment and the second user equipment, and
wherein the service type is identified in the SIP request based on the application. 

25.	(New)	The method of claim 1, wherein the SIP request is configured by the first user equipment based on an application that is executing on the first user equipment and that initiates the SIP request.

26.	(New) The device of claim 8, wherein the SIP request includes a user capability exchange message.

27. 	(New) The non-transitory computer-readable medium of claim 15, 
wherein the SIP request is received from a session border controller of the first network.

28.	(New) The non-transitory computer-readable medium of claim 15, 
wherein the specific service is associated with an application that is installed on the first user equipment and the second user equipment, and
wherein the service type is identified in the SIP request based on the application. 

29.	(New) The non-transitory computer readable medium of claim 15, wherein the SIP request is configured by the first user equipment based on an application that is executing on the first user equipment and that initiates the SIP request.


 
Allowable Subject Matter

Claims 1-2,5,8-16,19,23-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 The provision for --- a device and method comprising:
receiving, by a first network device, a session initiation protocol (SIP) request for a session involving a first user equipment subscribed to a first network and a second user equipment subscribed to a second network that is different than the first network,
wherein the first user equipment does not have a subscription with the second network, 
wherein the first network and the second network are managed by different mobile network operators,
wherein the second network includes a plurality of subnetworks and a plurality of second network devices corresponding to the plurality of subnetworks, 
wherein the SIP request is received via a single Internet protocol multimedia subsystem (IMS) of the first network,
wherein the SIP request indicates a service type, of a plurality of service types, of a specific service for the session that includes at least an IMS service managed by a particular second network device, of the plurality of second network devices, and corresponding to a particular subnetwork of the plurality of subnetworks, and

wherein each of the plurality of second network devices manages communication for a different one of the plurality of service types;
determining, by the first network device and based on mapping of the service type, that the particular second network device is to facilitate the session involving the specific service,
wherein the mapping includes information associating the particular subnetwork with information associated with a corresponding set of service types, including the service type, handled by the particular subnetwork, and includes an address associated with the particular second network device;
transmitting, by the first network device, the SIP request to the particular second network device to cause the particular second network device to initiate the session with the second user equipment,
preventing, by the first network device and based on the service type, the SIP request from being transmitted by the first network device to another second network device, of the plurality of second network devices, that is not designated to manage communication that is associated with the service type;
receiving, by the first network device and from the particular second network device, a response to the SIP request; and
causing, by the first network device and based on the response, the session to be established between the first user equipment and the second user equipment
---   wherein all the features previously described are combined in one singular embodiment,   is not fairly taught or suggested by the prior art of record.  


The Examiner finds particular novelty in the method and device capabilities as described in the Applicant Specification  (page 3 Paragraph 11,page 4  paragraphs 13, page 5  paragraphs 15, page 6  paragraphs 16-17, page 11  paragraphs 27-28, page 17  paragraphs 45) wherein the said method is receiving, by a first network device, a session initiation protocol (SIP) request for a session involving a first user equipment subscribed to a first network and a second user equipment subscribed to a second network that is different than the first network, wherein the first user equipment does not have a subscription with the second network, wherein the first network and the second network are managed by different mobile network operators, wherein the second network includes a plurality of subnetworks and a plurality of second network devices corresponding to the plurality of subnetworks,  wherein the SIP request is received via a single Internet protocol multimedia subsystem (IMS) of the first network, wherein the SIP request indicates a service type, of a plurality of service types, of a specific service for the session that includes at least an IMS service managed by a particular second network device, of the plurality of second network devices, and corresponding to a particular subnetwork of the plurality of subnetworks, and wherein each of the plurality of second network devices manages communication for a different one of the plurality of service types; determining, by the first network device and based on mapping of the service type, that the particular second network device is to facilitate the session involving the specific service, wherein the mapping includes information associating the particular subnetwork with information associated with a corresponding set of service types, including the service type, handled by the particular subnetwork, and includes an address associated with the particular second network device; transmitting, by the first network device, the SIP request to the particular second network device to cause the particular second network device to initiate the session with the second user equipment,
and furthermore preventing, by the first network device and based on the service type, the SIP request from being transmitted by the first network device to another second network device, of the plurality of second network devices, that is not designated to manage communication that is associated with the service type; and furthermore receiving, by the first network device and from the particular second network device, a response to the SIP request; and furthermore causing, by the first network device and based on the response, the session to be established between the first user equipment and the second user equipment.
Amin Paragraph 4 disclosed wherein participating SIP nodes are configured with one another's capabilities in terms of SIP headers, parameters, values, etc. Typically, each individual SIP node is manually configured where the SIP peering inter-operability between Service Providers (SP) SIP nodes is then tested and validated before a live service can be deployed. Amin Paragraph 56 disclosed wherein each SIP node can dynamically advertise and receive configurations for SIP headers, parameters, etc. and build a datastore (e.g., SIB) for each neighbor SIP node. The exchanged configuration may be specific for each neighbor SIP node, directing that neighbor SIP node to use specific SIP headers and parameters in constructing SIP messages exchanged specifically between those two SIP nodes.  
Amin Paragraph 54 disclosed wherein not only the signaling traffic, but also the media traffic (voice, video) is controlled by the I-SBC 325. In cases where the I-SBC 325 does not have the capability to provide media services, I-SBC 325 may also redirect media traffic to a different element elsewhere in the network, for recording, generation of music-on-hold, or other media-related purposes.
Amin Paragraph 62,Paragraph 64 , Figure 4, Figure 6 disclosed wherein each neighbor SIP nodes 400B  and 400C may be owned, operated, and/or maintained by a service provider (e.g., mobile network operator) that is separate and distinct from the service provider that owns, operates, and/or maintains SIP node 400A.
Amin Paragraph 56 disclosed wherein during the session initiation phase the user agents exchange SIP messages with the SDP bodies that include addresses at which the agents expect the media traffic. 
Amin Paragraph 53 disclosed wherein I-SBC 325 may be included in IMS core 300 and inserted into the signaling and/or media paths between calling and called parties in a VoIP call, predominantly those using the Session Initiation Protocol (SIP), H.323, and MGCP call-signaling protocols. Amin Paragraph 56 disclosed wherein after successfully finishing the session initiation phase the user agents can exchange the media traffic directly between each other.
However Amin does not disclose receiving, by a first network device, a session initiation protocol (SIP) request for a session involving a first user equipment subscribed to a first network and a second user equipment subscribed to a second network that is different than the first network, wherein the first user equipment does not have a subscription with the second network, wherein the first network and the second network are managed by different mobile network operators, wherein the second network includes a plurality of subnetworks and a plurality of second network devices corresponding to the plurality of subnetworks,  wherein the SIP request is received via a single Internet protocol multimedia subsystem (IMS) of the first network, wherein the SIP request indicates a service type, of a plurality of service types, of a specific service for the session that includes at least an IMS service managed by a particular second network device, of the plurality of second network devices, and corresponding to a particular subnetwork of the plurality of subnetworks, and wherein each of the plurality of second network devices manages communication for a different one of the plurality of service types; determining, by the first network device and based on mapping of the service type, that the particular second network device is to facilitate the session involving the specific service, wherein the mapping includes information associating the particular subnetwork with information associated with a corresponding set of service types, including the service type, handled by the particular subnetwork, and includes an address associated with the particular second network device; transmitting, by the first network device, the SIP request to the particular second network device to cause the particular second network device to initiate the session with the second user equipment,
and furthermore preventing, by the first network device and based on the service type, the SIP request from being transmitted by the first network device to another second network device, of the plurality of second network devices, that is not designated to manage communication that is associated with the service type; and furthermore receiving, by the first network device and from the particular second network device, a response to the SIP request; and furthermore causing, by the first network device and based on the response, the session to be established between the first user equipment and the second user equipment.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444